Citation Nr: 1003949	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus Type 2.

2.  Entitlement to a separate initial compensable rating for 
diabetic retinopathy prior to April 21, 2005.

3.  Entitlement to a separate compensable rating for diabetic 
retinopathy from April 21, 2005.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from February 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a May 2006 rating decision, the 
RO, in pertinent part, granted service connection for 
diabetes mellitus Type 2 and assigned an initial 20 percent 
rating, effective September 19, 2004, and deferred 
consideration of entitlement to compensation for diabetic 
retinopathy.  In a September 2006 rating decision, the RO 
continued the 20 percent rating for diabetes mellitus Type 2 
and denied an initial compensable evaluation for diabetic 
retinopathy.  In an April 2007 rating decision, the RO, in 
pertinent part, denied service connection for PTSD and for 
tinnitus.

The Veteran testified during an RO hearing in July 2007 and a 
Travel Board hearing in July 2009; transcripts of these 
proceedings have been associated with the claims file.

As the appeal arises from a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

As discussed below, the criteria for a separate compensable 
evaluation for the Veteran's diabetic retinopathy have been 
met; therefore, the proper rating for diabetic retinopathy 
will be considered separately from the Veteran's diabetes 
mellitus Type 2.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  As the Veteran has not 
been diagnosed with PTSD or any other psychiatric disorder, 
the issue on appeal has been described as listed on the title 
page.

The issues of entitlement to service connection for PTSD and 
for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is treated with a 
restricted diet and insulin.  The Veteran has not been 
directed to regulate his activities, and has not had episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice-a-month visits to a 
diabetic care provider.  

2.  Since award of service connection to April 21, 2005, the 
Veteran's visual acuity averaged 20/25 in the right eye and 
20/100 in the left eye.

3.  From April 21, 2005, the Veteran's visual acuity has 
averaged 20/25 in the right eye and 20/200 in the left eye.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for diabetes 
mellitus Type 2 is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.119, Diagnostic 
Code 7913 (2009).

2.  Resolving all doubt in the Veteran's favor, prior to 
April 21, 2005, an initial 10 percent rating and no higher 
for diabetic retinopathy associated with service-connected 
diabetes mellitus Type 2 is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.79, 
Diagnostic Code 6066, 4.114, Diagnostic Code 7913 (2009).

3.  Resolving all doubt in the Veteran's favor, from 
September 1, 2005, a 20 percent rating and no higher for 
diabetic retinopathy associated with service-connected 
diabetes mellitus Type 2 is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.79, 
Diagnostic Code 6066, 4.114, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record includes copies of the 
Veteran's service treatment records and post-service VA and 
private medical records.  The Veteran submitted treatment 
records from his private ophthalmologist, and provided 
testimony during a hearing before the undersigned Acting 
Veterans Law Judge in July 2009.  The appellant was afforded 
VA medical examinations in January and October 2006 that were 
fully adequate for the purposes of determining the extent of 
the Veteran's disability in light of the applicable 
diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims decided 
herein that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Higher Initial Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4 (2009).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court 
noted an important distinction between an appeal involving a 
Veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although various manifestations of a single disability may be 
assigned separate disability evaluation, VA regulations 
preclude the evaluation of the same manifestations of a 
disability under different diagnoses, a process called 
pyramiding.  38 C.F.R. § 4.14 (2009).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evidence

A VA progress note from October 2005 reflects that the 
Veteran had been diagnosed with diabetes mellitus Type 2 in 
the 1970s and was insulin dependent.  The Veteran also had 
bilateral diabetic retinopathy and had undergone laser 
correction in both eyes.

The Veteran was examined for his diabetes mellitus in January 
2006.  He had experienced no episodes of ketoacidosis or 
hypoglycemic reactions, and in turn had not been hospitalized 
for these conditions.  His activities were not restricted due 
to the diabetes.  He received treatment from his diabetic 
care provider once per month.  He was diagnosed with diabetes 
mellitus, poorly controlled.  Also, the examiner diagnosed 
diabetic retinopathy as a complication of the diabetes.  

The Veteran had a VA eye evaluation in October 2006.  The 
Veteran had no significant visual complaints, and indicated 
no flashes, floaters, or veils.  He had no significant ocular 
discomfort, discharge, or irritation.  On examination, the 
Veteran had visual acuity without correction was 20/30 in the 
right eye and was 20/200+ in the left eye.  The Veteran 
claimed that on confrontational visual field testing, the 
left half of his field of vision was missing.  On peripheral 
examination of the visual fields, however, he had full field 
of vision in both eyes.  The examiner found that the 
Veteran's visual fields were within normal limits.  The 
examiner diagnosed the Veteran with moderate, non-
proliferative diabetic retinopathy in both eyes involving all 
four quadrants of the retina.  



							(CONTINUED ON NEXT PAGE)
Throughout his appeal, the Veteran's visual acuity has been 
evaluated regularly by his private ophthalmologist.  Visual 
acuity results have been as follows:

Date
Right Eye
Left Eye
July 29, 2004
20/20
20/100
November 30, 2004
20/25
20/100
April 21, 2005
20/25
20/200
September 2005
20/20
20/200
February 27, 2006
20/25
20/100
August 28, 2006
20/20
20/200
March 5, 2007
20/25
20/200
September 25, 2007
20/20
20/200
March 31, 2008
20/20
20/200
August 18, 2008
20/25
20/200
February 19, 2009
20/20
20/200
May 19, 2009
20/25
20/400

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  He 
stated that he had eyesight problems caused by his diabetes.  
To control his diabetes, he took insulin twice per day, plus 
additional pills one per day.  He also was on a restricted 
diet and was encouraged to exercise.  He denied episodes of 
ketoacidosis and hypoglycemic reactions, and had not been 
hospitalized for his diabetes.  

Diabetes Mellitus

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, warrants a maximum 100 
percent rating.  Note (1) to Diagnostic Code 7913 provides 
that compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119.

The evidence is clear that the Veteran does not meet the 
criteria for an evaluation in excess of 20 percent for his 
diabetes mellitus Type 2.  He controls his diabetes with 
insulin and a restricted diet.  He denied being told to 
regulate his activities, and he had not had any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  Also, he only sees a diabetic care provider 
once per month.  The criteria for an increased rating 
includes the requirement of regulation of activities, such as 
through avoidance of strenuous occupational and recreational 
activities, are not met.  Therefore, entitlement to an 
evaluation in excess of 20 percent for diabetes mellitus is 
not warranted.

Diabetic Retinopathy

The general rating formula for eye disabilities provides for 
evaluating diabetic retinopathy on the basis of either visual 
impairment due to the particular condition or on the basis of 
incapacitating episodes, whichever results in a higher 
evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006.  For a 
Veteran to be entitled to a compensable evaluation, he or she 
must, at minimum, have incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  As noted above, under Diagnostic Code 
7913, Note (1), if the Veteran does not meet the requirements 
for a compensable evaluation, the retinopathy is included in 
the diabetes mellitus evaluation. 

The Veteran's visual acuity also may be evaluated under 
38 C.F.R. § 4.79, Diagnostic Code 6066 for visual acuity in 
the poorer eye of 10/200 or better.  Disabilities with visual 
acuity in the poorer eye of 20/100 are rated at 50 percent 
with visual acuity in the better eye of 20/100, at 30 percent 
with visual acuity in the better eye of 20/70, at 20 percent 
with visual acuity in the better eye of 20/50, and at 10 
percent with visual acuity in the better eye of 20/40.  

Under Diagnostic Code 6066, disabilities with corrected 
visual acuity in the poorer eye of 20/200 are rated at 70 
percent with visual acuity in the better eye of 20/200, at 60 
percent with visual acuity in the better eye of 20/100, at 40 
percent with visual acuity in the better eye of 20/70, at 30 
percent with visual acuity in the better eye of 20/50, and at 
20 percent with visual acuity in the better eye of 20/40. 

During the pendency of the appeal, the regulations for 
evaluating visual acuity were amended and were moved in 
December 2008 from 38 C.F.R. § 4.84a to their current 
location at 38 C.F.R. § 4.79 and the diagnostic codes were 
renumbered.  There were no changes in the rating criteria for 
evaluating the Veteran's retinopathy under either the former 
or revised regulations that would result in a higher 
evaluation, and as such, the former rating criteria are not 
described below.

There is no evidence whatsoever that the Veteran has had any 
incapacitating episodes due to his diabetic retinopathy such 
that an evaluation under Diagnostic Code 6006 for retinopathy 
would be warranted.  The Veteran has denied any 
incapacitation due to diabetes mellitus or a related 
disability.  Specifically, the Veteran testified in July 2009 
that his diabetic retinopathy only had caused his vision to 
worsen.  

A compensable evaluation is warranted, however, under the 
criteria for evaluating impairment of visual acuity.  As 
indicated in the chart above, the Veteran's visual acuity in 
the poorer left eye ranged from between 20/100 and 20/200.  
His better, right eye visual acuity generally averaged 20/25, 
with intermittent findings of 20/20.  For visual acuity of 
20/40 or better, VA does not provide a compensable 
evaluation.  The Veteran still may, however, be rated on the 
eye with poorer visual acuity.

Prior to April 21, 2005

Resolving all doubt in the Veteran's favor, the Board 
concludes the Veteran's visual acuity due to diabetic 
retinopathy more nearly approximates a 10 percent evaluation 
for the period prior to April 21, 2005.  The Board finds 
that, since the effective date of service connection for 
diabetes mellitus Type 2 to April 21, 2005, the Veteran's 
visual acuity in his poorer eye has been 20/100, while his 
visual acuity for the better eye averaged 20/25.  Visual 
acuity of 20/100 in one eye with visual acuity of 20/40 or 
better in the other eye warrants a 10 percent evaluation 
under Diagnostic Code 6066.  The criteria only consider 
corrected visual acuity measured at 20/40 and below.  In 
light of the Veteran's visual acuity in the poorer eye 
averaging 20/100, the Board finds that, even though, his 
visual acuity in the better eye has not been worse than 
20/25, overall his diabetic retinopathy more nearly 
approximates the criteria for an initial 10 percent rating. 

From April 21, 2005

Similarly, from April 21, 2005, the Veteran's visual acuity 
of the left eye has been demonstrably worse, and generally 
was measured at 20/200, with only a single finding of 20/100 
in February 2006 and a single finding of 20/400 in May 2009.  
Therefore, the Board will consider the proper evaluation 
based on a finding that as of April 21, 2005, the Veteran's 
left eye had a visual acuity of 20/200.  From April 21, 2005, 
the Veteran's visual acuity averaged 20/200 in his poorer eye 
and no worse than 20/25 in his better eye.  Under Diagnostic 
Code 6066, a 20 percent evaluation is warranted for impaired 
vision with visual acuity of 20/200 in the poorer eye and 
20/40 or higher in the better eye.  The criteria only 
consider corrected visual acuity measured at 20/40 and below.  
In light of the Veteran's visual acuity in the poorer eye 
averaging 20/200, and resolving all doubt in the Veteran's 
favor, the Board concludes that, even though, his visual 
acuity in the better eye has not been worse than 20/25, 
overall his diabetic retinopathy more nearly approximates the 
criteria for a 20 percent rating, from April 21, 2005.

Consideration of Staged Ratings

The Board has applied staged ratings to the Veteran's 
diabetic retinopathy.  The Board has also considered whether 
staged ratings would be appropriate for the Veteran's 
diabetes mellitus.  The Board finds that the Veteran has 
demonstrated continuity of severity of symptomatology since 
his September 2004 service connection for diabetes mellitus.  
Throughout this period, the Veteran's diabetes has been 
treated with a restricted diet and insulin, with once-monthly 
visits to his diabetes care provider.  At no time is there an 
increase in symptomatology such that staged ratings would be 
appropriate.  See Fenderson, 12 Vet. App. at 126-127.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's diabetes 
mellitus Type 2 and associated diabetic retinopathy.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the currently assigned evaluations.  What the 
Veteran has not shown in this case is that the above service-
connected disabilities have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Rating Schedule impractical or 
inadequate at any time during the current appeal.  These 
disabilities have not required any periods of 
hospitalization.  Moreover, there is no evidence of any 
interference with the Veteran's employment due to these 
service-connected disabilities.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to diabetes 
mellitus Type 2 and associated diabetic retinopathy.  Nor 
does the Veteran so claim.  Therefore, remand or referral of 
a claim for a total rating due to individual unemployability 
(TDIU) is not necessary under the Court's ruling in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus Type 2 with diabetic retinopathy is denied.

An initial 10 percent rating for diabetic retinopathy, prior 
to April 21, 2005, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

A 20 percent rating for diabetic retinopathy, from April 21, 
2005, is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

PTSD

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2009).

There is no evidence in the Veteran's service personnel 
records that he engaged in combat with the enemy, and thus 
his lay testimony alone is not enough to establish the 
occurrence of an alleged stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2009); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Veteran was not diagnosed with PTSD during service.  In 
January 2007, the Veteran was provided a PTSD screening which 
indicated that the Veteran was experiencing mild to moderate 
PTSD symptomatology.  The Veteran has not been formally 
diagnosed with PTSD.  

In this case, the RO denied the Veteran's service-connection 
claim on the basis that there was no evidence in the file 
that the Veteran was diagnosed with PTSD.  No findings were 
made as to whether the Veteran experienced an in-service 
stressor.

The duty to assist includes attempting to verify in-service 
stressor(s) and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In May 
2008, the RO's Joint Services Records Research Center (JSRRC) 
coordinator made a formal finding that the Veteran's 
stressors were not verifiable because of a lack of specific 
information regarding the stressors.  

During his July 2009 testimony, the Veteran provided a 
specific 3-month date range from November 1, 1966 until his 
return to the United States on January 3, 1967, and he 
indicated that he served in Vietnam with the Marine Corps 
between October 1966 and January 1967 as part of the "First 
Marines, First Division."  Although his official Military 
Occupational Specialty (MOS) was as a laundry machine 
operator, the Veteran testified that he never did laundry in 
Vietnam.  Rather, the Veteran stated that he was stationed as 
a guard at a base in the area around DaNang.  Further, the 
Veteran's service personnel records reflect that the Veteran 
served as a guard during his time in Vietnam.  The Veteran 
testified that his unit absorbed rocket mortar attacks, and 
that a Marine near him suffered severe shrapnel wounds.  This 
detailed stressor information has not been submitted for 
verification.  

In light of the above, VA has not made reasonable attempts to 
verify the Veteran's claimed in-service stressor(s).  On 
remand, VA must make reasonable efforts to verify the 
Veteran's claimed stressor(s) through appropriate channels.  
See 38 U.S.C.A. § 5103A.

If one or more of the Veteran's claimed stressors is 
verified, the Veteran should be afforded a VA psychiatric 
examination to determine whether the Veteran suffers from 
PTSD because of a verified in-service stressor(s).

Tinnitus

With regard to the claim of entitlement to service connection 
for tinnitus, the Board acknowledges that the service 
treatment records are negative for complaints of, treatment 
for, or findings of tinnitus.  The Veteran was diagnosed with 
tinnitus in June 2005, at which time the Veteran indicated 
that this was a constant condition.  In statements and during 
the July 2009 Travel Board hearing, the Veteran maintained 
that he had experienced "ringing in his ears" since 
exposure to an explosion while in service.  With regard to 
the Veteran's service-connection claim for tinnitus, in 
Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
determined that tinnitus is the type of disorder associated 
with symptoms capable of lay observation.

Partially in response to the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued 
Training Letter No. 09-05 (Aug. 5, 2009), which discusses how 
to request medical opinions for claimed tinnitus, as well as 
the need to ensure the accuracy of any completed VA 
examination reports and medical opinions.  In light of the 
above, the Board finds that a VA examination and medical 
opinion explicitly addressing the medical relationship, if 
any, between the claimed disability and likely in-service 
noise exposure-to include exposure to an explosion during 
active duty-that is supported by fully-stated rationale, 
would be helpful in resolving the claim for service 
connection for tinnitus.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake any appropriate research to 
try to corroborate the Veteran's 
stressors while attached to the First 
Marines, First Division while stationed 
at a base near DaNang, Vietnam from 
November 1, 1966 to January 1, 1967, of: 
(1) being under rocket  mortar attacks, 
and (2) seeing a comrade wounded by 
shrapnel.

If any research efforts by the AMC/RO are 
unsuccessful in verifying the reported 
in-service stressful event(s), then the 
AMC/RO should request verification of the 
reported in-service stressor events 
through the JSRRC, the Marine Corps 
Historical Center (Center) and/or other 
appropriate depository.  VA should 
provide the JSRRC, the Center or other 
depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
and copies of the Veteran's stressor 
statements and testimony.  The JSRRC, the 
Center or other depository should be 
requested to attempt to verify the 
Veteran's stressor(s) of being under 
rocket mortar attacks and of seeing a 
comrade being wounded by shrapnel.

2.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, prepare a report detailing the 
nature of any in-service stressor that 
was established by the record.  If none 
was verified, the report will so state.  
This report is then to be added to the 
claims file.

3.  If, and only if, one or more of the 
Veteran's claimed in-service stressors is 
verified, schedule the Veteran for a VA 
psychiatric examination at an appropriate 
VA medical facility to determine whether 
he has PTSD due to service.  The relevant 
evidence in the claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran currently 
has PTSD related to such verified in-
service stressor(s).  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria are met, and comment upon the 
link between the current symptomatology 
and the Veteran's stressor(s). 

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  Arrange for the Veteran to undergo a 
VA examination in accord with Training 
Letter No. 09-05, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

In accord with Training Letter No. 09-05, 
the examiner should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has 
tinnitus.  If tinnitus is diagnosed, also 
with respect to each ear, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease (to particularly include alleged 
in-service noise exposure) incurred or 
aggravated by disease or injury during 
active duty.  If tinnitus is associated 
with conditions other than hearing loss, 
the audiologist must indicate that the 
complaint of tinnitus requires referral 
to another provider (appropriate provider 
to be determined by the VA Medical Center 
(VAMC), Compensation & Pension (C&P) 
Director or other responsible person as 
with contractors) for determination of 
etiology.

The examiner should set forth all 
examination findings meeting the 
provisions of Training Letter No. 09-05, 
along with a complete rationale for the 
conclusions reached, in a printed report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remaining on 
appeal.  If any benefit sought remains 
denied, furnish an appropriate 
supplemental statement of the case to the 
Veteran and his representative and 
provide them the requisite time period to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand are to assist the Veteran with the 
development of his claims.  No action is required of the 
appellant until further notice.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

However, the Board takes this opportunity to advise the 
appellant his cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


